Citation Nr: 1215106	
Decision Date: 04/25/12    Archive Date: 05/03/12

DOCKET NO.  09-03 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to an initial disability rating in excess of 50 percent for post traumatic stress disorder (PTSD).    


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to August 1968.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a February 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, that established service connection for PTSD, and assigned a 10 percent disability evaluation.  In a subsequent January 2009 rating decision, the Veteran's claim for PTSD was reevaluated and increased to a 50 percent disability rating, effective September 15, 2006.  

In February 2011, the Board remanded the case for additional development.  That development has now been completed.


FINDINGS OF FACT

1.  Throughout the pendency of this appeal, the Veteran's PTSD has been productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  However, it has not been productive of occupational and social impairment, with deficiencies in most areas.

2.  The competent and probative medical evidence of record does not show that the Veteran's service-connected PTSD is so exceptional or unusual that referral for extraschedular consideration by designated authority is required.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent disabling for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2011).  

2.  Application of the extraschedular rating provisions is not warranted in this case.  38 C.F.R. § 3.321(b) (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 U.S.C.A. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran's claim of increased disability rating for PTSD arises from his disagreement with the initial evaluation assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), Goodwin v. Peake, 22 Vet. App.  128, 134 (2008), Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is required for this claim.   

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  This duty includes assisting with the procurement of relevant records, including pertinent treatment records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The VA has also done everything reasonably possible to assist the Veteran with respect to his claim for benefits, such as obtaining VA and private medical records, and providing the Veteran with VA examinations in January 2008 and February 2011.  Additionally, the Veteran has not indicated that he has received additional treatment for his service-connected PTSD.  The Board thus concludes that there are no additional records outstanding with respect to that claim.  Consequently, the duty to notify and assist has been satisfied as to the claim now being finally decided on appeal.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

II. Initial Increased Ratings

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2008); 38 C.F.R. § Part 4 (2011).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § Part 4 (2010).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).

In Fenderson v. West, 12 Vet. App 119 (1999), the Court emphasized the distinction between a new claim for an increased evaluation of a service-connected disability and a case (such as this one) in which the Veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been recognized as service-connected.  VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."

The Veteran bears the burden of presenting and supporting his claim for benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In its evaluation, the Board considers all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b) (West 2002).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.  

The Veteran is currently assigned a 50 percent rating for PTSD in accordance with the criteria set forth in the Schedule for Rating Disabilities, 38 C.F.R. Part 4, Diagnostic Code 9411 (2011).  Under the General Rating Formula for Mental Disorders, a 50 percent rating is warranted for PTSD when the psychiatric condition produces occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating contemplates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. Id.

A 100 percent rating contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id.

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).     

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV)).

Scores ranging from 61 to 70 illustrate mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally indicate that the individual is functioning pretty well, and has some meaningful interpersonal relationships.

Scores ranging from 51 to 60 illustrate more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).

The GAF score is only one factor to be considered in ascertaining the degree of impairment caused by the Veteran's psychiatric illness.

The record reflects that the Veteran received mental health treatment from the VA.  The Veteran underwent 16 individual psychotherapy sessions for treatment of his PTSD symptoms.  Additionally, the records show diagnoses and treatment for depression and PTSD.  Furthermore, the records show that the Veteran was prescribed medication for his mental health condition.  The Veteran reported such symptoms as flashbacks, intrusive thoughts, nightmares, hypervigilance, and avoidance.  The records noted that the Veteran's wife was supportive.  The treatment records showed the Veteran's speech to be within normal limits, his mood was depressed and irritable, and he was oriented to all spheres.  He also appeared to be casually dressed.  Furthermore, the treatment records show that the Veteran was spending time with his grandchildren.  The Veteran reported his efforts to get out of the house more, which helped his mood.   

The Veteran was afforded a VA psychiatric examination in January 2008, during which he reported that he had ongoing contact with a former boss and talked to his neighbors, but otherwise kept to himself, aside from interaction with members of his family.  Additionally, the Veteran reported that he was currently the secretary of a veterans service organization.  Furthermore, he stated that he gardened at home and took his grandchildren fishing.  The Veteran also had a past history of assaultiveness.  He also stated that he spent most of his time with his wife.  

Upon examination, the examiner noted the Veteran to be clean and casually dressed.  His psychomotor activity, speech, and thought process were unremarkable.  Additionally, the Veteran had a cooperative attitude, flat affect, was anxious, his attention intact, and oriented in all spheres.  He was noted to understand the outcome of his behavior and knew that he has/had a problem.  The Veteran reported sleep impairment due to insomnia and nightmares.  The Veteran reported auditory and visual hallucinations that were not persistent, which included talking to his buddies from Vietnam who have passed away.  Additionally, the Veteran reported panic attacks three to four times a week, characterized by increased heart rate, sweating, tremors, feeling hot, and shortness of breath.  The Veteran stated that he did not have homicidal or suicidal ideations.  Furthermore, the examiner noted a fair impulse control, with no episodes of violence.  The examiner also stated that the Veteran had the ability to maintain minimum personal hygiene, and had no problems with activities of daily living.  Moreover, the Veteran's remote, recent, and immediate memory were noted to be normal.  Additionally, the Veteran was found to be capable of managing his financial affairs.  The Veteran stated that he retired in November 1990 due to physical health problems.  The examiner diagnosed the Veteran with PTSD, and assigned a global assessment of functioning (GAF) score of 55.  The examiner concluded that favorable prognostic indications included good social support (wife and former boss), and history of benefit from counseling for other conditions.

The Veteran was afforded another VA examination in February 2011.  The Veteran reported that he continued to experience depressed mood, irritability, decreased interest, worthlessness, guilt feelings, and suicidal ideation.  Additionally, the examiner noted that the Veteran expressed a desire to die; however he stated that he had no suicidal intent or plan.  Furthermore, the Veteran reported that he had a long term marriage, which he described as "being happy with her."  The Veteran also reported that he had strained relationships with his three children.  Moreover, he reported feeling like his life was over and feeling useless to his family.  The Veteran reported that he had no suicide attempts since the last VA examination; however, he continued to experience suicidal thoughts with no intent or plan.  The Veteran reported no history of violence or assaultiveness.  He described his current psychosocial function as "done. There is no turning back. It is almost over."  When questioned further, the Veteran reported that he knows he does not have much time left due other medical conditions, and recognized the seriousness of those conditions.  The Veteran also stated that he spent time talking with his friends, who are now deceased.  Additionally, he also spent time with his neighbor occasionally, and stated that he enjoyed reading the Bible, playing Yahtzee, and watching horror movies.  

Upon examination, the examiner noted that the Veteran was clean, neatly groomed, and appropriately and casually dressed.  Additionally, his psychomotor activity, speech, and thought process were unremarkable.  Furthermore, his attitude was cooperative, friendly, attentive, and indifferent.  His affect was flat, and mood was depressed.  Moreover, his attention was intact, and he was oriented to person, time, and place.  The Veteran reported suicidal ideations.  However, the Veteran denied a history of delusions, hallucinations, inappropriate behavior, obsessive/ritualistic behaviors, panic attacks, and homicidal thoughts.  The Veteran's was noted to understand the outcome of his behavior.  Additionally, the Veteran reported sleep impairment, to include disturbing dreams related to military events several times a week.  He also reported daily experiences of disturbing memories or thoughts of his stressful military experiences.  The Veteran stated that his impulse control was fair, but did not have episodes of violence.  The Veteran additionally stated that he had a high level of irritability which could impact his impulse control.  The examiner noted that the Veteran was able to maintain his personal hygiene.  The Veteran described problems with activities of daily living, to include household chores, dressing, and toileting;  however, these problems were related to the Veteran's physical disabilities.  Additionally, the examiner noted that the Veteran had normal remote and immediate memory, but his recent memory was moderately impaired.  The examiner stated that the Veteran demonstrated awareness of his current finances and was competent with financial affairs.  The Veteran reported that he was a plumber/maintenance worker, and retired in November 1990 due to his physical medical problems.  

The examiner diagnosed the Veteran with PTSD and dysthymic disorder.  The examiner assigned the Veteran a GAF score of 55.  Additionally, the examiner noted the Veteran's GAF scores ranging from 50 to 65, and stated they were based on the presence of long term marriage, compliance with individual psychotherapy and psychotropic medication, dysthymia, chronic PTSD symptoms, and suicidal ideation.  The examiner concluded that the Veteran's PTSD symptoms did not amount to total occupational and social impairment, or deficiencies in such areas as judgment, thinking, family relations, work, mood, or school.  However, the examiner stated that the Veteran's PTSD symptoms caused reduced reliability and productivity.    

After a review of the evidence of record, the Board notes that the Veteran's symptoms appear to have stayed consistent over the course of the appeals period.  Although the Veteran reports worsening of his symptoms, it would not constitute an increase in the rating of his PTSD.  Even at their most severe, the Board finds that the Veteran's PTSD symptoms have been no worse than the criteria contemplated by a 50 percent rating under DC 9411: occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, DC 9411.  

At no time since the date of service connection has the Veteran been found to display obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  

While the Veteran did report suicidal ideations, he did not exhibit other symptoms necessary to establish a 70 percent disability rating for PTSD.  In this regard, the Board points out that the Veteran's speech, thought process, and thought content were unremarkable at his VA examinations.  Additionally, the Veteran was reported to be oriented in all spheres, and his appearance was clean, casual, and appropriately dressed, showing that he did not neglect his personal hygiene.  Furthermore, there was also no indication that the Veteran experienced panic attacks where he was in a nearly continuous state of panic.  The VA examiner indicated that the Veteran was able to function independently, and had no problem with activities of daily living at the January 2008 VA examination.  At the February 2011 VA examination, the Veteran reported that his problems with daily activities were due to his physical medical conditions.  Additionally, the Veteran reported that he was able to independently perform tasks, such as handling his financial affairs.  Although the Veteran's VA treatment records show a diagnosis of depression, it was not reported to affect his ability to function independently, appropriately, or effectively.  While the Board notes that the Veteran reported that he had problems with irritability, the record is devoid of evidence indicating that the Veteran has had any periods of violence or any episodes of active aggression.  While the Veteran reported a lack of social relationships, he still maintained a relationship with his wife, who he had a long term marriage with and stated he was happy with her.  Additionally, while the Veteran reported a strained relationship with his three children at the February 2011 VA examination, his mental health treatment records indicate that he maintains a relationship with them and his multiple grandchildren.  Furthermore, the Veteran reported at the February 2011 VA examination that he occasionally talked with his neighbor.  Therefore, the Veteran did not display an inability to maintain effective relationships.  Most importantly, the February 2011 VA examiner stated that the Veteran's symptoms did not result in deficiencies in the areas of judgment, thinking, family relations, work, mood, or school, but caused reduced reliability and productivity.

The Veteran's GAF scores of record ranged from 50 to 65.  The Veteran's GAF scores at his VA examinations were 55, which is indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers).  The Board again notes that an examiner's classification of the level of psychiatric impairment, by words or by a GAF score, is to be considered but is not determinative of the percentage rating to be assigned.  See VAOPGCPREC 10-95.  The Veteran's PTSD symptoms, such as flat affect, correspond with a GAF score of 50 to 65.  

In sum, the Board finds that the Veteran has not been entitled to a rating in excess of 50 percent at any time throughout the relevant appeals period.  The Board has considered whether a higher rating might be warranted for any period of time during the pendency of this appeal.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, the weight of the credible evidence demonstrates that the Veteran's PTSD symptoms have not warranted increased ratings at any time since the effective date of service connection.  As the preponderance of the evidence is against the claim for an increased rating, that claim must be denied.  38 U.S.C.A. § 5107(b) (West 2009); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Extraschedular Consideration

The rating schedule represents, as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  38 C.F.R. § 3.321(a), (b).  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b).

In a recent case, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's PTSD are not shown to cause any impairment that is not already contemplated by the rating criteria, and the Board finds that the rating criteria reasonably describe his disability.  For this reason, referral for consideration of an extraschedular rating is not warranted for this claim.  


ORDER

Entitlement to an initial disability rating in excess of 50 percent for post traumatic stress disorder is denied.



____________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


